Citation Nr: 1518862	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-16 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an effective date prior to June 16, 2011 for the award of service connection for right shoulder strain.

2.  Entitlement to an effective date prior to June 16, 2011 for the award of service connection for back strain.

3.  Entitlement to service connection for disability manifested by difficulty breathing and lung disorder, claimed as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for disability manifested by stiffness in the arms and hands, claimed as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

5.  Entitlement to service connection for disability manifested by stiffness in the knees, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran was a member of Army National Guard of Utah.  He served on active duty in the U.S. Army from March 2003 to September 2003, and from January 2005 to July 2006.  His service included a period of active duty in the Southwest Asia theater of operations (Kuwait/Iraq) from June 2005 to June 2006, during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317(e) (2014).  He is the recipient of numerous awards and decorations, including the Combat Action Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO, in pertinent part, granted service connection for back and right shoulder strain, effective June 16, 2011, and denied service connection for undiagnosed illnesses manifested by difficulty breathing and a lung disorder, and by stiffness in the arms, hands, and knees.

The evidence currently of record reflects that the Veteran's breathing difficulties, and the stiffness in his arms and hands, may be attributable to known clinical diagnoses (namely, exertional asthma, nicotine dependence, anxiety, and bilateral ulnar mononeuropathy).  Accordingly, and for purposes of clarity, the Board has recharacterized the issues on appeal as set forth on the title page.

In August 2014, the Veteran testified at a Board hearing via video-conference before the undersigned Veterans Law Judge.  A transcript of that hearing has been prepared and associated with the record on appeal.

During the August 2014 hearing, the Veteran, through his agent, submitted additional evidence in support of his appeal, together with a waiver of initial review of that evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such evidence.

This appeal is being processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Board's present decision is limited to issues #1 and 2, as enumerated on the title page.  For the reasons set forth below, the remaining issues on appeal (#3, 4, and 5) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was discharged from his most recent period of active duty in July 2006.

2.  The Veteran first filed what can reasonably be construed as claims for service connection for disabilities of the right shoulder and back on May 13, 2011.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, an effective date of May 13, 2011, but no earlier, is warranted for the award of service connection for right shoulder strain.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, an effective date of May 13, 2011, but no earlier, is warranted for the award of service connection for back strain.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish an effective date prior to June 16, 2011 for the awards of service connection for back and right shoulder strain.  He and his agent maintain that the effective date for the awards should be in 2005 (when the in-service event accepted as having caused the disabilities occurred) or January 2008 (when the Veteran was reportedly discharged from the Army National Guard of Utah).  The agent contends that VA has an obligation to fully and sympathetically develop and adjudicate claims reasonably raised by the evidence, and not just those expressly raised by the Veteran.

I.  Preliminary Considerations

A.  Additional Evidence

The AOJ furnished the Veteran a supplemental statement of the case (SSOC) relative to the matters here on appeal in August 2013.  Thereafter, additional evidence was added to the record, for which no particular waiver has been received; specifically, reports of VA examinations conducted in February 2014.  The Board has reviewed those reports, and finds that none of them contains any information that bears on the issues currently being decided.  Accordingly, there is no need to return the case to the AOJ for further consideration or, alternatively, to solicit a further waiver of AOJ review from the Veteran.  See 38 C.F.R. §§ 19.31, 20.1304(c)(2014).

B.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, a September 2011 letter advised the Veteran of the evidence and information necessary to substantiate his underlying claims for service connection for disabilities of the right shoulder and back, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Thereafter, in the August 2012 rating decision, the AOJ granted service connection for strain of the back and right shoulder, effective June 16, 2011.  Following issuance of the rating decision, the Veteran appealed the propriety of the assigned effective dates.

The Board observes that a claim for an earlier effective date for an award of service connection is a "downstream issue," flowing from the original award.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

In this case, the Veteran's claims for service connection for disabilities of the right shoulder and back were granted and an effective date for each award was assigned in the August 2012 rating decision on appeal.  Therefore, as the Veteran has appealed the effective date(s) assigned for the awards of service connection, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the AOJ in connection with the adjudication of the Veteran's service connection claims.  However, pertinent to his effective date claims, as the Veteran is being assigned the earliest possible effective date(s) under VA regulations-namely, the date of receipt of his original claim for service connection for disabilities of the right shoulder and back-and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the record.  There is no outstanding information or evidence that would help substantiate the Veteran's claims.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).

Additionally, in August 2014, the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the undersigned noted the issues on appeal, which included entitlement to earlier effective dates for the awards of service connection for back and right shoulder strain.  Also, information was solicited addressing the Veteran's allegation that an effective date prior to June 16, 2011 was warranted for the awards of service connection for such disabilities, including his belief that the AOJ had an obligation to fully and sympathetically develop and adjudicate claims reasonably raised by the evidence, and not just those expressly raised by the Veteran.  The undersigned also advised the Veteran and his agent regarding the law pertaining to the assignment of effective dates.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully discussed.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

An exception to this rule applies if an application for benefits is received within one year from the date of a Veteran's discharge or release from active service, and an award is made on the basis of that application.  In that situation, the effective date of the award may be made retroactive to "the day following the date of discharge or release . . . ."  38 U.S.C.A. § 5110(b)(1).  See 38 C.F.R. § 3.400(b)(2) (to the same effect); Wright v. Gober, 10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) "applies only to those awards of disability compensation actually based on a claim filed within one year after the [V]eteran's separation").

In the present case, the Board finds that the evidence supports the assignment of an earlier effective date of May 13, 2011 for the awards of service connection for back and right shoulder strain.  On that date, VA received a statement from the Veteran's agent stating, in pertinent part, that "in regards to his impending [Gulf War Syndrome] exam, [the Veteran] suffers also from . . . stiffness in [his] arms . . . [and] back . . . ."  The statement does not make specific reference to a right shoulder disability.  However, reading the statement in the light most favorable to the Veteran, the reference to stiffness in his "arms" can reasonably be construed to include a claim for service connection for his right shoulder.  Accordingly, and because the statement also makes clear reference to his back, and the claim remained open and pending when the AOJ entered its August 2012 rating decision granting the claims, the Board finds that an effective date of May 13, 2011 is warranted for the awards of service connection for back and right shoulder strain.

However, no earlier date can be assigned.  Simply put, the statement received on May 13, 2011 is the earliest communication or action of record that in any way can be construed to reflect an intent on the part of the Veteran to file a claim for compensation for disabilities of the right shoulder and back.  The statement was not received within one year of the Veteran's discharge from his most recent period of active duty in July 2006, so as to permit the assignment of an effective date retroactive to the date of that discharge.  Moreover, contrary to argument advanced by the Veteran's agent, earlier medical reports of record cannot be construed as informal claims for service connection for a back and/or right shoulder disability inasmuch as no formal or informal claim for compensation for such disabilities was filed until May 13, 2011.  See 38 C.F.R. § 3.157(b).  As such, an effective date prior to May 13, 2011 cannot be assigned.


ORDER

An effective date of May 13, 2011, but no earlier, is warranted for the award of service connection for right shoulder strain, subject to applicable law and regulations governing the award of monetary benefits.

An effective date of May 13, 2011, but no earlier, is warranted for the award of service connection for back strain, subject to applicable law and regulations governing the award of monetary benefits.


REMAND

Regarding the Veteran's remaining service connection claims, although raised by the record, the Veteran has not been notified of the information and evidence necessary to substantiate a claim for secondary service connection.  See 38 U.S.C.A. § 5103(a).  This should be accomplished on remand.

Additionally, it appears from the record that the Veteran's service treatment records may be incomplete.  Specifically, although the Veteran has reported that he served in the Army National Guard of Utah until January 2008, none of the service treatment records currently in evidence are dated any later than June 2006.  This needs to be investigated.  The Board also finds that it would be helpful to obtain the Veteran's service personnel records, inasmuch as the dates and character of his service in the Army National Guard have not been verified.

Records of the Veteran's VA treatment were last procured in July 2013.  Since that time-in a statement dated in February 2014, and at the August 2014 Board hearing-the Veteran has reported undergoing additional VA treatment, including pulmonary function testing, surgery on his right arm, a treadmill test, and a sleep study.  Because the records of this treatment could contain information that bears on the outcome of the issues remaining on appeal, efforts should be made to procure them.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

A VA medical opinion with respect to the etiology of the Veteran's complaints of difficult breathing was obtained in June 2011.  The examiner concluded, based, in part, on the normal results of pulmonary function testing, and the absence of any history or treatment of asthma, that the Veteran's complaints were attributable to nicotine dependence and anxiety.  However, since that time, the Veteran has been diagnosed with exertional asthma (in May 2012) and given a prescription for Albuterol.  Under the circumstances, given the apparent presence of a diagnostic entity affecting the pulmonary system, the Board finds it necessary to obtain another etiological opinion; one that takes in account the Veteran's complete medical history, to include any additional testing he has undergone since the time of the June 2011 opinion.

A VA medical opinion with respect to the etiology of the Veteran's complaints of stiffness in his arms, hands, and knees was obtained in May 2012.  The examiner concluded, in essence, that the Veteran did not have any current complaints other than those pertaining to his neck, back, and right shoulder; as such, the problems relating to "stiffness" of the arms, hands, and knees "do not appear to be chronic problems [and] therefore not service connected."  In so concluding, however, it appears that the examiner may have been too literal in assessing the Veteran's complaints.  More specifically, during the May 2012 examination, and in records preceding it, the Veteran reported that the complaints relative to his arms, hands, and knees, while described in terms of "stiffness," included pain, numbness, and tingling as well.  As such, the Board finds it necessary to obtain another opinion, to include an assessment as to whether a bilateral ulnar mononeuropathy identified on testing in January 2012 can in any way be attributed to service or a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his agent a notice letter containing information as to the evidence and information necessary to substantiate a claim for secondary service connection.  The Veteran should be afforded a reasonable opportunity to respond to the notice, and any new or additional (i.e., non-duplicative) evidence received should be associated with the record.

2.  Request from all appropriate source(s) copies of the Veteran's complete service personnel records, and any additional service treatment records dated subsequent to June 2006, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to procure the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his agent should be notified of their right to submit alternative evidence.

3.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in Salt Lake City since July 2103 (to specifically include any pulmonary function testing, surgery on his right arm, treadmill testing, and a sleep study), following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

4.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of his lungs.  The examiner should review the record.  All indicated tests (including pulmonary function testing) should be conducted and the results reported.

The examiner should determine if there are any objective medical indications that the Veteran is currently suffering, or has suffered at any time since January 2011 (when his claim for service connection was filed), from pulmonary impairment, to include difficulty breathing.  The examiner should provide details about the onset, frequency, duration, and severity of the Veteran's complaints, and should discuss what precipitates and relieves them.  It should then be determined, based on a review of symptoms, physical findings, and laboratory tests, if these problems are attributable to any known diagnostic entity or entities.

Examinations by appropriate specialists should be conducted with regard to any of the foregoing symptoms, or abnormal findings pertaining thereto, that cannot be attributed to a known clinical diagnosis.  The examiner(s) should consider that symptom-based "diagnoses" are not considered known diagnostic entities for compensation purposes.

The final report of the examination(s) should set forth a list of diagnosed conditions pertaining to the Veteran's complaints of pulmonary impairment, to include any complaints with respect to difficulty breathing; an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any of those diagnosed conditions had their onset in service, or can otherwise be attributed to service, to include as a result of anthrax vaccinations and/or exposure to burn pits while serving in the Southwest Asia theater of operations during the Persian Gulf War; and a separate list of any symptoms, abnormal physical findings, and abnormal laboratory test results relating to those complaints that cannot be attributed to a known clinical diagnosis.

In offering this information, the examiner(s) should discuss the medical significance, if any, of the Veteran's in-service complaints of occasional sharp pains while breathing in December 2002; a February 2011 VA treatment record indicating that the Veteran had a reduced airway in the left nares, with a possible small polyp; a May 2012 VA clinical diagnosis of exertional asthma; and the Veteran's history of smoking.  The examiner(s) should also offer an opinion as to whether the Veteran has, or has had, trouble breathing as a result of asthma, separate and apart from any diagnosis of sleep apnea and any panic attacks attributable to service-connected posttraumatic stress disorder (PTSD).

A complete rationale for all opinions expressed must be provided.

5.  Arrange to have the Veteran scheduled for an examination of his upper extremities.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

The examiner should determine if there are any objective medical indications that the Veteran is currently suffering, or has suffered at any time since May 2011 (when his claim for service connection was filed), from impairment of the arms and/or hands, to include any stiffness, pain, numbness, and/or tingling.  The examiner should provide details about the onset, frequency, duration, and severity of the Veteran's complaints, and should discuss what precipitates and relieves them.  It should then be determined, based on a review of symptoms, physical findings, and laboratory tests, if these problems are attributable to any known diagnostic entity or entities.

Examinations by appropriate specialists should be conducted with regard to any of the foregoing symptoms, or abnormal findings pertaining thereto, that cannot be attributed to a known clinical diagnosis.  The examiner(s) should consider that symptom-based "diagnoses" are not considered known diagnostic entities for compensation purposes.

The final report of the examination(s) should set forth a list of diagnosed conditions pertaining to the Veteran's complaints of impairment of the arms and/or hands, to include any stiffness, pain, numbness, and/or tingling; an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has diagnosed conditions (separate and apart from his already service-connected cervical spine degenerative disc disease, right shoulder strain, and right upper extremity cervical radiculopathy), to include bilateral ulnar mononeuropathy, that had their onset in service, or can otherwise be attributed to service, to include as a result of anthrax vaccinations and/or exposure to burn pits while serving in the Southwest Asia theater of operations during the Persian Gulf War; and a separate list of any symptoms, abnormal physical findings, and abnormal laboratory test results relating to those complaints that cannot be attributed to a known clinical diagnosis.

In offering this information, the examiner(s) should discuss the medical significance, if any, of the right wrist sprain the Veteran reportedly suffered after falling off of a roof in November 2001; his report in May 2006 that he suffered "muscle aches" during a recent deployment; his complaints of stiffness in his elbows and wrists, and occasional numbness in both upper extremities, in September 2011; the fact that he was taking Citalopram for depression at that time, which was noted by one care provider to cause arthralgia and myalgia in less than 10 percent of patients; the results of testing in January 2012, interpreted to reveal the presence of a bilateral ulnar mononeuropathy; and the Veteran's complaints to the effect that he has suffered numbness of his hands since the time of a reported blast injury during service in 2005.

In so doing, the examiner(s) should offer an opinion as to whether it is at least as likely as not that the ulnar mononeuropathy of either hand, noted in January 2012, has been caused or aggravated beyond natural progression by the Veteran's service-connected cervical spine degenerative disc disease, right shoulder strain, right upper extremity cervical radiculopathy, and/or PTSD (to include treatment with Citalopram).

A complete rationale for all opinions expressed must be provided.

6.  Arrange to have the Veteran scheduled for an examination of his lower extremities, to particularly include his knees.  The examiner should review the record.  All indicated tests (including X-ray studies of the knees) should be conducted and the results reported.

The examiner should determine if there are any objective medical indications that the Veteran is currently suffering, or has suffered at any time since May 2011 (when his claim for service connection was filed), from impairment of the lower extremities, to specifically include the knees, to include any stiffness, pain, numbness, and/or tingling.  The examiner should provide details about the onset, frequency, duration, and severity of the Veteran's complaints, and should discuss what precipitates and relieves them.  It should then be determined, based on a review of symptoms, physical findings, and laboratory tests, if these problems are attributable to any known diagnostic entity or entities.

Examinations by appropriate specialists should be conducted with regard to any of the foregoing symptoms, or abnormal findings pertaining thereto, that cannot be attributed to a known clinical diagnosis.  The examiner(s) should consider that symptom-based "diagnoses" are not considered known diagnostic entities for compensation purposes.

The final report of the examination(s) should set forth a list of diagnosed conditions pertaining to the Veteran's complaints of impairment of the lower extremities, to particularly include the knees, to include any stiffness, pain, numbness, and/or tingling; an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any of those diagnosed conditions had their onset in service, or can otherwise be attributed to service, to include as a result of anthrax vaccinations and/or exposure to burn pits while serving in the Southwest Asia theater of operations during the Persian Gulf War; and a separate list of any symptoms, abnormal physical findings, and abnormal laboratory test results relating to those complaints that cannot be attributed to a known clinical diagnosis.

In offering this information, the examiner(s) should discuss the medical significance, if any, of the fact that the Veteran was diagnosed with bilateral anterior tibia tendonitis during service in June 1999; his report in May 2006 that he suffered "muscle aches" during a recent deployment; a June 2008 VA clinical record reflecting a finding of altered sensation in the right shin to light touch; an August 2008 VA clinical record reflecting the presence of a slight area of numbness and tingling in the vicinity of the left shin following a recent bike injury; his complaints of stiffness in his knees, and occasional numbness in both lower extremities, in September 2011; the fact that he was taking Citalopram for depression at that time, which was noted by one care provider to cause arthralgia and myalgia in less than 10 percent of patients; and the Veteran's complaints to the effect that he has suffered numbness of his legs since the time of a reported blast injury during service in 2005.

A complete rationale for all opinions expressed must be provided.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remaining on appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his agent should be issued a SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


